DETAILED ACTION

                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed.	

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (USPN 9247647 B1, hereinafter “Yoon”) in view of Bhagat (USPN 5070317 A, hereinafter “Bhagat”) and Tomita et al. (US 2017/0188455 A1, hereinafter “Tomita”).

In regards to claim 1, Yoon discloses (See, for example, annotated Fig. 9 below) a microelectronics package, comprising: a substrate (999) comprising a dielectric; an inductor (906) component comprising one or more wires within a magnetic core over the dielectric, wherein the inductor (906) component is bonded to the substrate (999) by one or more solder (99); and a solder mask (9) between the inductor component (906) and the dielectric (912), wherein the one or more solder joints (99)are surrounded by the solder mask (9), and wherein the solder mask (9) comprises a magnetic material.
	Yoon fails to explicitly teach that the inductor comprises one or more wires within a magnetic core over the dielectric layer; and the solder mask comprises a magnetic material. 
However, Bhagat while disclosing inductor for integrated circuits teaches (See, for example, Figs. 16A/16B)  that the inductor comprises one or more wires within a magnetic core (140a) over the dielectric layer (See, for example, 25, 35).

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Yoon, as disclosed by Bhagat, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

	Yoon as modified above further fails to explicitly teach that the solder mask comprises a magnetic material. 
	It is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the solder mask comprising a magnetic material because it is well 

In regards to claim 11, Yoon discloses (See, for example, annotated Fig. 9 below) a  system comprising: a microelectronics package, comprising: a substrate (999) comprising a dielectric; an inductor (906) component comprising one or more wires within a magnetic core over the dielectric, wherein the inductor (906) component is bonded to the substrate (999) by one or more solder joints (99); and a solder mask (9) between the inductor component (906) and the dielectric (912), wherein the one or more solder joints (99)are surrounded by the solder mask (9), and wherein the solder mask (9); and a die (902) coupled to the substrate, wherein the die (902) comprises an integrated circuit that is coupled to the inductor (906).

	Yoon fails to explicitly teach that the inductor comprises one or more wires within a magnetic core over the dielectric layer; and the solder mask comprises a magnetic material. 
However, Bhagat while disclosing inductor for integrated circuits teaches (See, for example, Figs. 16A/16B)  that the inductor comprises one or more wires within a magnetic core (140a) over the dielectric layer (See, for example, 25, 35).


See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

	Yoon as modified above further fails to explicitly teach that the solder mask comprises a magnetic material. 

	It is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the solder mask comprising a magnetic material because it is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. (See, US20170188455 A1, Par [0056]). 

(999) comprising a dielectric and an array of bond pads (pads where the solder balls are placed); depositing a solder mask (9) over the surface of the substrate (999), wherein the solder mask (9) depositing solder on the bond pads (See the pads where the solder balls are placed); placing an inductor (906) over the surface of the substrate (999). 

	Yoon fails to explicitly teach that the inductor comprises a magnetic core; and the solder mask comprises a magnetic material. 
However, Bhagat while disclosing inductor for integrated circuits teaches (See, for example, Figs. 16A/16B) that the inductor comprises one or more wires within a magnetic core (140a). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Yoon, as disclosed by Bhagat, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

	Yoon as modified above further fails to explicitly teach that the solder mask comprises a magnetic material. 
	It is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the solder mask comprising a magnetic material because it is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. (See, US20170188455 A1, Par [0056]). In regards to reflowing the solder ball, it is readily known in the art of semiconductor package to heat and reflow solder balls to make physical and electrical connections between bonding devices/surfaces. 

In regards to claims 2 and 13, Yoon as modified above discloses (See, for example, Figs. 16A/16B, Bhagat) the inductor comprises one or more wires (70/170) extending substantially parallel to one another within the magnetic core (140a).

In regards to claim 6, Yoon as modified above discloses the magnetic material of the solder mask comprises any one of any one of iron, nickel, cobalt, manganese, a lanthanide element or an actinide element (See, for example, Par [0056], Tomita).


In regards to claim 7, Yoon as modified above discloses the solder mask comprises a polymer matrix (see, for example, Par [0056], Tomita).

In regards to claim 8, Yoon as modified above discloses all limitations of claim 7 but fails to explicitly and specifically teach that the polymer matrix comprises an epoxy resin, a polyimide, a polyamide or a liquid crystalline polymer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the polymer matrix for the solder mask from an epoxy resin, a polyimide, a polyamide or a liquid crystalline polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claims 9 and 10, Yoon as modified above discloses all limitations of claim 1 except that the magnetic material of the solder mask has a relative magnetic permeability between 5 and 20; and the solder mask has a thickness between 15 microns and 30 microns.
	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relative magnetic permeability of the solder mask between 5 and 20; and thickness between 15 microns and 30 microns, since it has been held that where the general conditions of  a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


In regards to claim 17, Yoon as modified above discloses (See annotated Fig. 9 below, Yoon) placing an inductor (906) comprising a magnetic core over the surface of the substrate (999) comprises solder-bonding (See the bonding between the solder balls and bonding pads)   a magnetic inductor array (MIA) (906) component to the package substrate (999), wherein the solder mask (9) comprising a magnetic material is between the MIA component (906) and the package substrate (999).

In regards to claim 18, Yoon as modified above discloses See annotated Fig. 9 below, Yoon) the MIA component is attached to the land side of the package substrate (999), wherein the solder mask (9) comprising a magnetic material is between the MIA (906) component and the package substrate (999).

In regards to claim 19, Yoon as modified above discloses a solder mask (9, Yoon) except that the solder mask is in a layer that has a thickness ranging between 15 and 40 microns.
	Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 20, Yoon as modified above discloses the magnetic material comprises magnetic particles in a polymer matrix (see, for example, Par [0056], Tomita).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Bhagat and Tomita as applied to claim 1 above, and further in view of Matsuzaki i et al. (US 2002/0090755 A1, hereinafter “Matsuzaki”).

In regards to claim 3, Yoon as modified above discloses all limitations of claim 1 but fails to explicitly teach the magnetic core comprises magnetic particles in a dielectric matrix.
	Matsuzaki while disclosing magnetic core teaches the magnetic core comprises magnetic particles in a dielectric matrix (See, for example, Par [0196]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Yoon by Matsuzaki because making the magnetic core 

In regards to claim 4, Yoon as modified above discloses the magnetic particles comprise any one of iron, nickel, cobalt, manganese, samarium, ytterbium, gadolinium, terbium, or dysprosium (See, for example, Pars [0023], [0170]…).

In regards to claim 5, Yoon as modified above discloses the dielectric matrix comprises an epoxy resin or an acrylic resin (See, for example, Pars [0197]).

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Bhagat and Tomita as applied to claim 1 above, and further in view of Braunisch (US 2006/0170527 A1, hereinafter “Braunisch”).

In regards to claim 12, 14 and 15, Yoon as modified above discloses all limitations of claim 11 but fails to explicitly teach that the die is a microprocessor die; the integrated circuit is an integrated voltage regulator; and the integrated voltage regulator has any one of a buck converter topology, a boost converter topology, a buck/boost converter topology or a flyback converter topology.
	Braunisch while disclosing a semiconductor device teaches (See, for example, Fig. 12) the die is a microprocessor die (See, for example, Par [0065]); the integrated circuit is an integrated voltage regulator (See, for example, Par [0065]); and the integrated voltage regulator has any one of a buck converter topology, a boost converter topology, a buck/boost converter (the integrated voltage regulator is taught by Par [0065]. However, how the structure is made or configured has no significant patentable weight.)

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made further modify Yoon by Braunisch because this would help enhance the channeling flux produced by an electric current while minimizing hysteresis loop. 
 





    PNG
    media_image1.png
    349
    639
    media_image1.png
    Greyscale


                                          Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893